 Case 3:20-cv-01709-BRM Document 42 Filed 05/12/21 Page 1 of 1 PageID: 1511




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                              :
WILLIAM STOVALL,                              :
                                              :      Civil Action No. 3:20-cv-1709 (BRM)
                        Petitioner,           :
                                              :
                        v.                    :             ORDER
                                              :
JAMES SLAUGHTER, et al.,                      :
                                              :
                        Respondents.          :
                                              :


        THIS MATTER is opened to the Court by Petitioner William Stovall’s (“Petitioner”) May

7, 2021 letter requesting an extension of time to reply Respondents’ motion to dismiss Petitioner’s

petition for writ of habeas corpus. (ECF No. 41). On April 25, 2021, the Court granted counsel

Robert F. Gamburg’s, Esq. April 14, 2021 motion for extension of time to reply to Respondents’

motion to dismiss (ECF No. 37). (See ECF No. 39.) For good cause shown,

        IT IS on this 12th day of May 2021,

        ORDERED Petitioner’s motion for extension of time (ECF No. 41) is DENIED as moot;

Petitioner is informed Attorney Gamburg has until June 9, 2021 to file a response to the motion

to dismiss; it is further

        ORDERED the Clerk shall serve this order on Petitioner by regular U.S. mail.



                                                            /s/Brian R. Martinotti
                                                            HON. BRIAN R. MARTINOTTI
                                                            UNITED STATES DISTRICT JUDGE
